      Case 2:17-cv-02797-NJB-DMD Document 93 Filed 06/20/19 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 RODNEY GRANT                                                  CIVIL ACTION


 VERSUS                                                        CASE NO. 19-2797


 MARLIN GUSMAN                                                 SECTION: G/3




                                    SCHEDULING ORDER

       A Scheduling Conference was held on June 20, 2019 by telephone before the Case

Manager.

       Participating were:

       William B. Most of Law Office of William Most, for the Plaintiff;

       Freeman R. Matthews of Orleans Parish Criminal Sheriff's Office, for the Defendants

Marlin Gusman, Sidney Holt and Corey Amacker;

       Beau Wheeler of Louisiana Department of Justice, for Defendant James LeBlanc and

Timothy Hooper.

       Pleadings have been completed. Jurisdiction and venue are established.

       All non-evidentiary pretrial motions shall be filed and served in sufficient time to permit

hearing thereon no later than February 26, 2020. This Section adheres to Local Rule 78.1

regarding oral argument on motions. Deposition transcripts submitted in support of motions

are to be in an uncompressed format, specifically, double spaced lines on single sided pages.

       Motions for summary judgment and oppositions to motions for summary judgment shall

be filed in compliance with Local Rules 56.1 and 56.2, requiring parties to file a short and concise

statement of material facts as to whether there does or does not exist a genuine issue to be tried.
      Case 2:17-cv-02797-NJB-DMD Document 93 Filed 06/20/19 Page 2 of 5



Additionally, each party shall make specific reference to record evidence supporting its statement

of material facts. Citations to record evidence shall indicate, whenever applicable, an extra exhibit

reference, page reference and record document number reference.                Record evidence not

specifically referred to by the parties may not be considered by the Court.

       Motions regarding the admissibility of expert testimony (Daubert motions) shall be filed

and served in sufficient time to permit hearing thereon no later than February 26, 2020.

       All other motions in limine and trial memoranda shall be filed seven working days before

trial and responses thereto shall be filed two working days before trial.

       All contested motions are set for submission on a hearing date. If oral argument is

requested, the appropriate motion must be filed. Motions filed in violation of this order will not be

considered unless good cause is shown.

       In addition, the Court reiterates that Local Rule 7.4 requires leave of court to file a reply to

a respondent's opposition and Local Rule 7.7 sets page limitations.

       Initial disclosures pursuant to Fed. R. Civ. P. 26(a)(1) have been completed.

       Amendments to pleadings, third-party actions, cross claims, and counterclaims shall be

filed no later than July 19, 2020, in accordance with the Federal Rules of Civil Procedure and

Local Rule 7.6.

       Counsel adding new parties subsequent to mailing of this notice shall serve on each new

party a copy of this order. Pleadings responsive thereto, when required, shall be filed within the

applicable delays therefor.

       No later than forty-five (45) days after the scheduling conference, the parties shall submit

a joint status report to the Court. The status report should be e-filed into the record. The status

report shall contain:
      Case 2:17-cv-02797-NJB-DMD Document 93 Filed 06/20/19 Page 3 of 5



       (1) A listing of all the parties and counsel who represent the parties;

       (2) A listing of any motions pending for decision in the case, the date any motion was

       submitted for decision or is set for hearing, an indication whether oral argument was

       previously or shall be requested on the motion, and an indication whether an evidentiary

       hearing shall be needed on the motion, such as in class certification proceedings;

       (3) The dates and times of any status conference, pretrial conference and trial set in the

       case; a statement as to whether the case is jury or non-jury; and the number of expected

       trial days;

       (4) A BRIEF description of the factual and legal issues underlying the dispute;

       (5) A listing of any discovery that remains to be done; and

       (6) A description of the status of any settlement negotiations.

       Any party may request a status conference with the Court. The Court may call a status

conference at any time, if deemed necessary. Only counsel of record may participate in status

conferences with the Court.

       Written reports of experts, as defined by the Federal Rules of Civil Procedure 26(a)(2)(B),

who may be witnesses for the Plaintiffs fully setting forth all matters about which they will testify

and the basis therefor shall be obtained and delivered to counsel for Defendant as soon as possible,

but in no event later than January 3, 2020.

       Written reports of experts, as defined by the Federal Rules of Civil Procedure 26(a)(2)(B),

who may be witnesses for Defendants fully setting forth all matters about which they will testify

and the basis therefor shall be obtained and delivered to counsel for Plaintiff as soon as possible,

but in no event later than February 3, 2020.

       Counsel for the parties shall file in the record and serve upon their opponents a list of all
      Case 2:17-cv-02797-NJB-DMD Document 93 Filed 06/20/19 Page 4 of 5



witnesses who will be called to testify at trial and all exhibits which will be used at trial no later

than February 3, 2020.

       The Court will not permit any witness, expert or fact, to testify or any exhibits to be used

unless there has been compliance with this Order as it pertains to the witness and/or exhibits,

without an order to do so issued on motion for good cause shown.

       THE      PARTIES       ARE      INSTRUCTED         TO    CONTACT         THE     ASSIGNED

MAGISTRATE JUDGE SIX WEEKS PRIOR TO THE PRETRIAL CONFERENCE DATE

FOR THE PURPOSE OF SCHEDULING A SETTLEMENT CONFERENCE WHICH

SHOULD BE HELD WITHIN TWO WEEKS PRIOR TO THE PRETRIAL

CONFERENCE.

       Depositions for trial use shall be taken and all discovery shall be completed no later than

February 20, 2020.

       No special discovery limitations beyond those established in the Federal Rules or Local

Rules of this Court are established.

       This case does not involve extensive documentary evidence, depositions or other

discovery.

       A Final Pretrial Conference will be held on April 2, 2020 at 3:00 p.m. Counsel must be

prepared in accordance with the final Pretrial Notice attached. The pretrial order must be

electronically filed by 4:30 p.m. on a day that allows four full work days prior to the conference,

excluding Saturdays, Sundays, and holidays. THE PRETRIAL ORDER SUBMITTED TO

THE COURT MUST BE DOUBLE SPACED AND SIGNED BY ALL COUNSEL. The

parties shall comply with all deadlines stated in the Pretrial Notice, including without

limitation, the deadlines for filing briefs on objections to exhibits and on objections to
      Case 2:17-cv-02797-NJB-DMD Document 93 Filed 06/20/19 Page 5 of 5



deposition testimony.

       Trial will commence April 20, 2020 at 9:00 a.m. before the District Judge with a jury.

Attorneys are instructed to report for trial no later than 30 minutes prior to this time. The starting

time on the first day of a jury trial may be delayed or moved up because of jury pooling. Trial is

estimated to last 3 days.

       Deadlines, cut-off dates, or other limits fixed herein may only be extended by the Court

upon timely motion filed in compliance with Local Rules and upon a showing of good cause.

Continuances will not normally be granted. The Court requires strict adherence to scheduling

orders and deadlines.

       The Court has specific instructions regarding proper communication with chambers. Any

communication with chambers is to be sent via e-mail to: efile-brown@laed.uscourts.gov, copying

all counsel of record therein.

                                       NANNETTE JOLIVETTE BROWN
                                       CHIEF JUDGE
                                       UNITED STATES DISTRICT COURT

                                       Issued for the Court by:
                                       Shaveka M. Joshua
                                       Case Manager
                                       shaveka_joshua@laed.uscourts.gov
